        Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM FOUNDATION,                             )
HUMAN RIGHTS WATCH, ERIC KOSZYK,                         )
JESSE MALEY, a/k/a ALEX ANDREWS, and                     )
THE INTERNET ARCHIVE,
                                                         )
                                                               Case No. 1:18-cv-1552
                  Plaintiffs,                            )
                                                         )
       v.                                                )
                                                         )
THE UNITED STATES OF AMERICA                             )
and WILLIAM P. BARR, in his official                     )
capacity as ATTORNEY GENERAL                             )
OF THE UNITED STATES,                                    )
                                                         )
                  Defendants.
                                                         )

            PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Plaintiffs, Woodhull Freedom Foundation, Human Rights Watch, Eric Koszyk, Jesse

Maley a/k/a Alex Andrews, and The Internet Archive, file this Statement of Undisputed Material

Facts pursuant to Fed. R. Civ. P. 56(c) and Local Rule 7(h).

       1.      In reaction to the Allow States and Victims to Fight Online Sex Trafficking Act of

2017, Pub. L. No. 115-164, 132 Stat. 1253 (2018) (“FOSTA”), online service providers that

enabled interpersonal communication by users – including many lacking a connection to sexual

material – removed content, eliminated entire sections of websites, or were shuttered altogether.

Declaration of Kate D’Adamo (“D’Adamo Decl.”) ¶¶ 9-13 (attached as Ex. A); Declaration of

Dr. Jessica P. Ashooh (“Ashooh Decl.”) ¶¶ 2-3, 5-7 (attached as Ex. B); About FOSTA,

CRAIGSLIST, https://www.craigslist.org/about/FOSTA.

       2.      Experts have observed there is no rigorous quantitative data to suggest FOSTA

has had or will have a significant impact in reducing the prevalence of sex trafficking, nor any

criminological theory to support the hypothesis that FOSTA will have a significant impact in
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 2 of 9




reducing the prevalence of sex trafficking. Declaration of Dr. Kimberly Mehlman-Orozco in

Supp. of Mot. for Prelim. Inj. (“Mehlman-Orozco PI Decl.”) (ECF No. 5-9) ¶¶ 21, 23.

       3.     Experts and observers have reported that FOSTA has had an adverse effect on

online services relevant to sex workers, on the ability of sex workers who relied upon them to

stay safe and to share information, and on harm-reduction tactics in which sex workers

previously engaged.    D’Adamo Decl. ¶¶ 17-19; Ashooh Decl. ¶¶ 6-7; Declaration of Dr.

Alexandra Lutnick (“Lutnick Decl.”) ¶¶ 11-13, 15 (attached as Ex. C); Declaration of Alexandra

Frell Levy Yelderman (“Yelderman Decl.”) ¶ 7 (attached as Ex. D); “The Loss of Sex Work

Friendly Resources,” https://hackinghustling.org/online-platforms-sex-worker-discrimination.

       4.     A study by an organization that provides housing to those who need it, including

individuals described as victims of sex trafficking, reported that FOSTA led to an increase in

violence against sex workers and made it more difficult for law enforcement to pursue

trafficking. D’Adamo Decl. ¶ 23; Research Brief After FOSTA-SESTA, The Samaritan Women’s

Institute for Shelter Care (2018) at 4-6, https://thesamaritanwomen.org/wp-content/up-

loads/2020/02/After-SESTA-FOSTA.pdf.

       5.     Experts and other observers have noted FOSTA’s detrimental impact on the

ability of law enforcement to pursue sex trafficking crimes. Mehlman-Orozco PI Decl. ¶¶ 16,

24-25, 28, 31; D’Adamo Decl. ¶ 24; Yelderman Decl. ¶ 6; Lutnick Decl. ¶¶ 16-19.

       6.     The Plaintiffs in this case who operate online platforms or services depend upon

immunity provided by 18 U.SC. § 230 to host third-party content. Declaration of Jesse Maley

(“Maley Decl.”) ¶¶ 25-26 (attached as Ex. E); Declaration of Ricci Levy in Support of Mot. for

Prelim. Inj. (“Levy PI Decl.”) (ECF No. 5-2) ¶ 43; Declaration of Brewster Kahle ¶ 15 (attached

as Ex. F).




                                               2
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 3 of 9




       7.      The Plaintiffs have had their speech chilled and/or have self-censored as a direct

result of FOSTA’s enactment. Maley Decl. ¶¶ 32-34, 37-38, 40, 43-48; Declaration of Ricci

Levy in Supp. of Mot. for Summ. J. (“Levy SJ Decl.”) ¶¶ 16, 21-23, 27 (attached as Ex. G); Levy

PI Decl. ¶¶ 32-34.

       8.      Plaintiffs who had used online platforms that hosted Plaintiffs’ content lost the

ability in the wake of FOSTA to use those platforms, either in full, Declaration of Eric Koszyk

(“Koszyk Decl.”) ¶¶ 1-2, 7-9, 11-13, 20 (attached as Ex. H), or in part. Levy SJ Decl. ¶¶ 10-15,

17, 21, 24 & Ex. 1.

       9.      Plaintiffs who lost access to online platforms in the wake of FOSTA have been

unable to find adequate substitutes, Koszyk Decl. ¶ 24, as were other users of those platforms.

Id.; Levy PI Decl. ¶ 29.

       10.     Plaintiff Eric Koszyk, owner and sole proprietor of Soothing Spirit Massage and a

licensed massage therapist since 2006, used Craigslist prior to the enactment of FOSTA as the

primary way of finding massage clients. Koszyk Decl. ¶¶ 1, 7, 8.

       11.     On Friday, April 6, 2018, in the wake of Congress’ passage of FOSTA, Koszyk

learned Craigslist had removed his most recent ad for Soothing Spirit and had shut down its

Therapeutic Services section. Id. ¶ 20.

       12.     Since FOSTA’s enactment, Koszyk has been unable to advertise his therapeutic

massage business on Craigslist, and thus has been prevented from reaching the same audience of

potential customers as prior to the law’s passage. Id. ¶ 2.

       13.     Koszyk has not learned of any other website that would allow him to post similar

ads and to reach a similar sized audience as he did using Craigslist. Nor has Koszyk been able to

use any combination of multiple advertising websites to reach potential customers. Id. ¶ 24.




                                                 3
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 4 of 9




       14.     It is Koszyk’s understanding that Craigslist publicly committed to reinstate the

sections it removed as a result of FOSTA if the law changes, and if it does so as to therapeutic

services, Koszyk intends to immediately resume posting on Craigslist. Id. ¶ 3.

       15.     Plaintiff Jesse Maley, who in working as a community organizer and advocate for

sex workers—including as co-founder, director, employee, or volunteer for organizations that

directly service sex workers and advocate on broader issues impacting them—identifies herself

as Alex Andrews, is a member of the board of directors of the Sex Workers Outreach Project

USA (“SWOP USA”), a national social justice network dedicated to the fundamental human

rights of people involved in the sex trade and their communities. Maley Decl. ¶¶ 2-3.

       16.     Maley helped create Rate That Rescue (www.ratethatrescue.org), an online

resource for sex workers to learn more about organizations that provide services to them,

operating as a sex worker-led, public, free website that seeks to help share information about

both the organizations they can rely on, and those they should avoid, including through posts by

third parties and organizations. Id. ¶¶ 13-19. The site has expanded to include reviews of all

types of services that sex workers and the broader public use, including Twitter, Wix, and

PayPal. Id. ¶ 24. The site generates no revenue, is run by volunteers, and is unable to actively or

comprehensively review, edit, or moderate user-generated content. Id. ¶ 26.

       17.     Maley helped lead SWOP USA efforts to purchase an in-development mobile app

and website dedicated to increasing sex worker safety, whose features would include allowing

sex workers to report violence, harassment, and other harmful behavior against them via the app;

maintaining a database of the reports that other sex workers could query; and sending

notifications to others near the location of the sex worker who reported the incident. Id. ¶¶ 34-




                                                4
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 5 of 9




36. More than two years after FOSTA’s passage, SWOP USA did not purchase the app due to

the change in law, and has no plans to develop any similar service in the future. Id. ¶¶ 37, 42.

       18.     Maley’s work has encompassed in-person, direct service to sex workers, including

communicating health and safety information and directing them to services in their community.

Though it would be easier to convey this information timely and accurately if Maley could

engage in more digital outreach to her constituency, especially during the public health crisis as a

result of the novel Coronavirus (which only heightens needs for this type of information), Maley

has refrained from creating any tool or online service to provide that outreach due to concerns

about FOSTA. Id. ¶¶ 43-48.

       19.     Woodhull Freedom Foundation (“Woodhull”) uses various online technologies to

conduct business and organize events, such as Google Docs, Formidable form generator, and

online databases and cloud storage, as well as social media like Facebook, Twitter, Instagram,

Hootsuite (for post-scheduling) and Bitly (for link-shortening) to promote the organization and

its events. Woodhull also uses online ticketing to register attendees for events, a mobile event

app called YAPP, and Youtube.com to store and publish workshop presenter videos, which

include information about presenters. Levy PI Decl. ¶¶ 10-15.

       20.     Woodhull’s signature event, a multi-day Sexual Freedom Summit (“Summit”)

held annually in Washington, DC that engages educators, therapists, legal and medical profes-

sionals, and advocacy leaders to strategize, share information, and work collaboratively to

protect the rights to information, health, and pleasure, has come to include a “sex worker” track

involving workshops devoted to issues impacting sex workers, including but not limited to harm

reduction, disability, age, health, and personal safety. Id. ¶¶ 7, 16-20, 22.




                                                  5
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 6 of 9




       21.     Woodhull promotes the Summit on its own website, and promotes most, if not all,

of the workshops on social media like Facebook, Instagram, and Twitter, with posts that link to

presenters’ workshops and biographies. Id. ¶¶ 23-24. On FOSTA’s passage, Woodhull ceased

online promotion of the 2018 Summit’s sex work track, blocked all information associated with

its workshops from the Summit website, and restrained publication of workshop titles,

biographies and contact information, restoring the material only after joining a legal challenge to

FOSTA. Id. ¶¶ 32-34.

       22.     Woodhull currently uses Facebook to livestream video of Summit programs,

Facebook and YouTube to archive the videos, and Zoom or Streamyard to connect panel partici-

pants via videoconference. In 2020, due to the COVID-19 pandemic, Woodhull has had to

present the Summit and its workshops exclusively online. Levy SJ Decl. ¶ 9. Woodhull found

promoting the Summit on platforms such as Facebook and YouTube difficult due to content

moderation policies imposed on them since FOSTA’s enactment. Id. ¶¶ 10-11, 17. Attempts to

advertise the 2020 Summit repeatedly have been rejected by Facebook, even though Woodhull

had posted similar Facebook ads for sexually-oriented Summit programs which were not rejected

prior to passage of FOSTA. Woodhull expects Facebook will likewise reject similar future

attempts by Woodhull to promote the Summit, potentially risking permanent termination of its

account and loss of over 7,800 followers. Id. ¶¶ 13-15 & Ex. 1. As a result, Woodhull has

censored its Facebook ads which has hampered its ability to promote the Summit. Id. ¶ 16.

       23.     Similarly, fearing termination of its YouTube channel with over 11 years’ worth

of archived videos, Woodhull has chosen not to “livestream” its Summit programs on YouTube

in 2020 due to the platform’s broad post-FOSTA restrictions. Specifically, Woodhull concluded




                                                6
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 7 of 9




that livestreaming its content would call more attention to the archived materials and potentially

risk termination of its channel by YouTube. Id. ¶ 21.

        24.     Woodhull has postponed or abandoned Summit programs in 2020 relating to

human sexuality, sex work, and/or prostitution due to concerns over removal of the material or

termination of its accounts by Facebook, YouTube, Zoom, and/or Streamyard. Id. ¶ 22.

        25.     Though Woodhull originally intended to develop and launch its own online video

sharing platform to conduct its virtual Summit in 2020, after evaluation of the legal risks—and in

particular FOSTA’s broad prohibitions on operating a computer service that could be alleged to

promote or facilitate prostitution, the various civil claims brought against online platforms under

FOSTA, and the pending criminal prosecution against cityxguide.com based on alleged violation

of 18 U.S.C. § 2421A as added by FOSTA—Woodhull’s Board of Directors voted not to

proceed due to fears of criminal prosecution or civil liability under FOSTA. Id. ¶¶ 23-24.

        26.     The Internet Archive seeks to prevent Internet and other “born-digital” material

from disappearing by offering permanent access for researchers, historians, scholars, people with

disabilities, and the general public to historical collections that exist in digital format, consisting of

texts, audio, moving images, and software, as well as archived web pages. Kahle Decl. ¶¶ 4-5.

In doing so, it collects and displays web materials on behalf of the Library of Congress, the

National Archives, most state archives and libraries, and universities and other countries. Id. ¶ 6.

        27.     The Internet Archive regularly gathers “snapshots”—accessible copies—of

content on the World Wide Web through “crawling” and indexing processes, currently crawling

and archiving more than 80 million web pages per day. Id. ¶ 7. It also scans and digitizes over

one thousand books a day on behalf of libraries, museums, and authors, id. ¶ 10, and the general

public uploads over 2,000 items per day. Id. ¶ 13.




                                                    7
         Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 8 of 9




       28.     The Internet Archive currently maintains over 330 billion web pages archived

from 1996 to (nearly) the present from web sites around the world, including archives of third-

party content posted to web sites like craigslist.org. The vast majority of the material in the

Internet Archive’s collection is authored by third parties. Id. ¶¶ 4, 8. It circulates over 17 million

texts, 5 million audio items, and 4 million video items that are downloaded by tens of millions of

users each month. Id. ¶ 12. Currently, the Internet Archive has over 1.4 million unique users per

day across all of its services and adds over 100,000 registered users per month. Id. ¶ 11.

       29.     While the Internet Archive does at times remove content, it has no practical

ability to evaluate the legality of any significant portion of the third-party content it archives and

makes available. Id. ¶ 14.

       30.     Human Rights Watch, Inc. (“HRW”), a 501(c)(3) tax-exempt organization that

monitors human rights conditions worldwide and advocates for cessation and remediation of

violations, including as pertain to rights of sex workers, has since 2013 urged decriminalization

of sex work. Declaration of Dinah PoKempner ¶ 2 (attached as Ex. I). Each year, HRW

produces and publishes many hundreds of reports, press releases, videos, podcasts and other

online documents on its website and social media accounts, including research and advocacy on

behalf of the rights of sex workers and the decriminalization of sex work, and relies heavily on

individuals spreading its reporting and advocacy through social media platforms and websites

that host, disseminate, or allow users to post HRW’s reports and advocacy materials. Id. ¶¶ 5, 9.




                                                  8
       Case 1:18-cv-01552-RJL Document 34-2 Filed 08/31/20 Page 9 of 9




DATED: August 31, 2020
                                          Respectfully submitted,


                                               /s/ Robert Corn-Revere
                                          ROBERT CORN-REVERE
                                          D.C. Bar No. 375415
                                          RONALD G. LONDON
                                          D.C. Bar No. 456284
                                          Davis Wright Tremaine LLP
                                          1301 K Street, NW, Suite 500 East
                                          Washington, D.C. 20005
                                          Telephone: (202) 973-4200
                                          Facsimile: (202) 973-4499
                                          Email: bobcornrevere@dwt.com
                                                 ronnielondon@dwt.com

                                          LAWRENCE G. WALTERS
                                          Florida Bar No.: 0776599
                                          Pro Hac Vice
                                          Walters Law Group
                                          195 W. Pine Ave.
                                          Longwood, FL 32750-4104
                                          Telephone: (407) 975-9150
                                          Facsimile: (408) 774-6151
                                          Email: Larry@FirstAmendment.com
                                                 Paralegal@FirstAmendment.com

                                          AARON MACKEY
                                          D.C. Bar No. 1017004
                                          DAVID GREENE
                                          (admitted in California)
                                          Pro Hac Vice
                                          CORYNNE MCSHERRY
                                          (admitted in California)
                                          Electronic Frontier Foundation
                                          815 Eddy Street
                                          San Francisco, CA 94109
                                          (415) 436-9333
                                          Email: amackey@eff.org
                                                 davidg@eff.org

                                          DAPHNE KELLER
                                          Cal. Bar No. 226614
                                          Stanford Cyber Law Center
                                          616 Jane Stanford Way #E016
                                          Stanford, CA 94305
                                          (650) 725-0325
                                          Email: daphnek@stanford.edu

                                          Attorneys for Plaintiffs




                                      9
